REASONS FOR ALLOWANCE
Claims 2, 4-9, 12-14, 16-20, 22-25.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the recitation  of “A display device comprising: a pixel comprising a first transistor, a second transistor, a third transistor, a fourth transistor, and a light-emitting element, wherein one of a source and a drain of the first transistor is electrically connected to a gate electrode of the second transistor, wherein one of a source and a drain of the second transistor is electrically connected to the light-emitting element, wherein the other of the source and the drain of the second transistor is directly connected to one of a source and a drain of the fourth transistor, wherein one of a source and a drain of the third transistor is directly connected to the light-emitting element, wherein the other of the source and the drain of the third transistor is directly connected to a wiring, wherein the other of the source and the drain of the fourth transistor is electrically connected to a current supply line which is different from the wiring, wherein the other of the source and the drain of the first transistor is electrically connected to a source signal line which is different from the wiring and the current supply line, wherein a gate electrode of the first transistor is electrically connected to a first gate signal line, and wherein a gate electrode of the fourth transistor is electrically connected to a second gate signal line “ cannot be found alone or in combination within the cited prior art.
Regarding claim 9, the recitation  of “A display device comprising: a pixel comprising a first transistor, a second transistor, a third transistor, and a light- emitting element, wherein one of a source and a drain of the second transistor is directly connected to the light-emitting element, wherein one of a source and a drain of the third transistor is directly connected to the light-emitting element, wherein the other of the source and the drain of the third transistor is directly connected to a wiring, wherein the other of the source and the drain of the second transistor is directly connected to a current supply line which is different from the wiring, wherein one of a source and a drain of the first transistor is electrically connected to a gate electrode of the second transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a source signal line which is different from the wiring and the current supply line, wherein a gate electrode of the first transistor is electrically connected to a first gate signal line, wherein a gate electrode of the third transistor is electrically connected to a second gate signal line, and wherein each of the first transistor, the second transistor, and the third transistor is an N- channel transistor “ cannot be found alone or in combination within the cited prior art.
Regarding claim 22, the recitation  of “A display device comprising: a pixel comprising a first transistor, a second transistor, a third transistor, and a light- emitting element, wherein one of a source and a drain of the second transistor is directly connected to the light-emitting element, wherein one of a source and a drain of the third transistor is directly connected to the light-emitting element, wherein the other of the source and the drain of the third transistor is electrically connected to a wiring, wherein the other of the source and the drain of the second transistor is directly connected to a current supply line which is different from the wiring, wherein one of a source and a drain of the first transistor is electrically connected to a gate electrode of the second transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a source signal line which is different from the wiring and the current supply line, wherein a gate electrode of the first transistor is electrically connected to a first gate signal line, wherein a gate electrode of the third transistor is electrically connected to a second gate signal line, wherein a first semiconductor film comprises a channel formation region of the first transistor, wherein a second semiconductor film comprises a channel formation region of the second transistor and a channel formation region of the third transistor, and wherein the first semiconductor film is separated from the second semiconductor film “ cannot be found alone or in combination within the cited prior art.
Regarding claim 24, the recitation  of “A display device comprising: a pixel comprising a first transistor, a second transistor, a third transistor, a capacitor, and a light-emitting element, wherein one of a source and a drain of the second transistor is directly connected to the light-emitting element, wherein one of a source and a drain of the third transistor is directly connected to the light-emitting element, wherein the other of the source and the drain of the third transistor is electrically connected to a wiring, wherein the other of the source and the drain of the second transistor is directly connected to a current supply line which is different from the wiring, wherein one of a source and a drain of the first transistor is electrically connected to a gate electrode of the second transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a source signal line which is different from the wiring and the current supply line, wherein a gate electrode of the first transistor is electrically connected to a first gate signal line, wherein a gate electrode of the third transistor is electrically connected to a second gate signal line, wherein one electrode of the capacitor is electrically connected to the gate electrode of the second transistor, wherein a first semiconductor film comprises a channel formation region of the first transistor, wherein a second semiconductor film comprises a channel formation region of the second transistor, a channel formation region of the third transistor, and a region functioning as the other electrode of the capacitor, and wherein the first semiconductor film is separated from the second semiconductor film “ cannot be found alone or in combination within the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621